UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1920


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

P. A. LACEY NUNLEY, Deputy General Counsel; SHERIFF C. T.
WOODY; MR. RUEBEN DANIELS, Director; MR. CUNNINGHAM, FBI
Richmond   Special    Agent    in  Charge   (2007);    WACHOVIA
CORPORATION; MANAGEMENT, Long and Foster Real Estate, Inc.;
WACHOVIA BANK/WELLS FARGO; RICHMOND TIMES DISPATCH; JENNIFER
ELFLEIN, Commander; DR. KEITH T. MILLER, President; NASA,
Legal Department; NATO HEADQUARTERS; ALTRIA GROUP/PMUSA; THE
HONORABLE WILLIAM HOWELL, Speaker of the House; MR. KEN
CUCCINELLI, II, Attorney General of Virginia; STEVEN
FLAHERTY; SEAN BATES; IAN BLAIR; U.S. DEPARTMENT OF JUSTICE;
CHIEF CATHY L. LANIER; THOMAS J. TAUKE, Executive Vice
President; HENRICO COMMONWEALTH ATTORNEY; BRYANT GUMBEL;
DAVID B. ALBO, Delegate of Virginia General Assembly; MARLA
GRAFF DECKER, Secretary of Public Safety; JOHN BERNIER; SUN
TRUST BANK; TV6 WTVR; WWBT TV12; PASTOR WELLINGTON BOONE,
The   Father's   House    Church; FEDERAL   RESERVE   BANK   OF
PHILADELPHIA; ZWERDLING, OPPLEMAN & ADAMS; MAYOR MICHAEL
NUTTER;   GRTC;   MAYOR    DWIGHT JONES;   MAYOR   MICHAEL   R.
BLOOMBERG; VA DOMINION POWER; MARTIN FOOD STORE, Ukrops;
CLEVELAND POLICE DEPARTMENT; PAUL CONN, President Lee
College/University; BB&T; PRESIDENT CHARLES EVANS; FEDERAL
BUREAU OF INVESTIGATION; VCU POLICE DEPARTMENT; CHIEF OF
POLICE, Richmond Police Department; CAROLYN CREIGHTON; HOLY
ROSARY CATHOLIC CHURCH; RICHMOND BEHAVIOR HEALTH AUTHORITY;
HER MAJESTY THE QUEEN; ORAL ROBERTS UNIVERSITY; BANK OF
AMERICA;   VIRGINIA    EMPLOYMENT  COMMISSION;   JUDGE   MELVIN
HUGHES, JR.; ALVIN ANDREW BATES, JR.; BERNADETTE BATES
THOMPSON; JOEY JENKINS, III; PASTOR RANDY GILBERT; PASTOR
CHERIE GILBERT; BRIAN WILLIAMS, NBC Evening News Anchor,

               Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00269-REP)


Submitted:   September 19, 2012        Decided:   November 6, 2012


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Hephzibah     Bates   appeals    the   district   court’s     order

dismissing her civil complaint as frivolous and delusional under

28 U.S.C. § 1915 (2006).          We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.              Bates v. Nunley, No. 3:12-cv-

00269-REP   (E.D.   Va.    July   2,   2012).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       3